MONROE, Judge,
concurring specially.
I agree that the trial court’s entry of summary judgment was proper on the grounds that, in this case, the employee could not recover from the employer outside the Workers’ Compensation Act. However, I believe the majority’s language questioning whether an assault that occurs on the employer’s premises necessarily arises out of and in the course of employment has no place in this *809opinion. The language reads as if we are questioning whether the facts in this case give rise to recovery even under the Workers’ Compensation Act. That issue is not before the court, and the language regarding that issue should not be included in the opinion.